             Case 1:19-cv-00653-AWI-EPG Document 40 Filed 04/22/21 Page 1 of 3



 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   ALLEN HAMMLER,                                                 Case No. 1:19-cv-00653-AWI-EPG (PC)
10                    Plaintiff,                                    ORDER REQUIRING PARTIES TO
                                                                    EXCHANGE DOCUMENTS
11          v.
12   GOOCH, et al.,
13                    Defendant(s).
14

15            Allen Hammler (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
16   in this civil rights action filed pursuant to 42 U.S.C. § 1983.
17            On March 22, 2021, the Court issued an order requiring the parties to file scheduling
18   and discovery statements. (ECF No. 35). The parties have now filed their statements. (ECF
19   Nos. 37 & 38).
20            The Court has reviewed this case and the parties’ statements. In an effort to secure the
21   just, speedy, and inexpensive disposition of this action,1 the Court will direct that certain
22   documents that are central to the dispute be promptly produced.2
23

24             1
                 See, e.g., United States v. W.R. Grace, 526 F.3d 499, 508–09 (9th Cir. 2008) (“We begin with the
     principle that the district court is charged with effectuating the speedy and orderly administration of justice. There
25   is universal acceptance in the federal courts that, in carrying out this mandate, a district court has the authority to
     enter pretrial case management and discovery orders designed to ensure that the relevant issues to be tried are
26   identified, that the parties have an opportunity to engage in appropriate discovery and that the parties are
     adequately and timely prepared so that the trial can proceed efficiently and intelligibly.”).
27             2
                 Advisory Committee Notes to 1993 Amendment to Federal Rules of Civil Procedure regarding Rule
     26(a) (“The enumeration in Rule 26(a) of items to be disclosed does not prevent a court from requiring by order or
28   local rule that the parties disclose additional information without a discovery request.”).

                                                                1
             Case 1:19-cv-00653-AWI-EPG Document 40 Filed 04/22/21 Page 2 of 3



 1            Accordingly, IT IS ORDERED that:
 2                1. Each party has sixty days from the date of service of this order to serve opposing
 3                     parties, or their counsel, if represented, with copies of the following documents
 4                     and/or evidence that they have in their possession, custody, or control, to the
 5                     extent the parties have not already done so:3
 6                         a. Documents regarding exhaustion of Plaintiff’s claims, including 602s,
 7                              Form 22s, and responses from the appeals office.
 8                         b. Witness statements and evidence that were generated from
 9                              investigation(s) related to the event(s) at issue in the complaint, such as
10                              an investigation stemming from the processing of Plaintiff’s
11                              grievance(s).4
12                         c. All of Plaintiff’s medical records related to the incident and/or condition
13                              at issue in the case.
14                         d. Video recordings and photographs related to the incident(s) at issue in
15                              the complaint, including video recordings and photographs of Plaintiff
16                              taken following the incident(s).
17                2. If any party obtains documents and/or other evidence described above later in
18                     the case from a third party, that party shall provide all other parties with copies
19                     the documents and/or evidence within thirty days.
20                3. Parties do not need to produce documents or evidence that they have already
21                     produced.
22                4. Parties do not need to produce or documents or evidence that were provided to
23                     them by the opposing party.
24

25            3
                Defense counsel is requested to obtain these documents from Plaintiff’s institution(s) of confinement. If
     defense counsel is unable to do so, defense counsel should inform Plaintiff that a third party subpoena is required.
26            4
                See Woodford v. Ngo, 548 U.S. 81, 94-95 (2006) (“[P]roper exhaustion improves the quality of those
     prisoner suits that are eventually filed because proper exhaustion often results in the creation of an administrative
27   record that is helpful to the court. When a grievance is filed shortly after the event giving rise to the grievance,
     witnesses can be identified and questioned while memories are still fresh, and evidence can be gathered and
28   preserved.”).

                                                              2
          Case 1:19-cv-00653-AWI-EPG Document 40 Filed 04/22/21 Page 3 of 3



 1              5. Parties may object to producing any of the above-listed documents and/or
 2                 evidence. Objections shall be filed with the Court and served on all other parties
 3                 within sixty days from the date of service of this order (or within thirty days of
 4                 receiving additional documents and/or evidence). The objection should include
 5                 the basis for not providing the documents and/or evidence. If Defendant(s)
 6                 object based on the official information privilege, Defendant(s) shall follow the
 7                 procedures described in the Court’s scheduling order. If a party files an
 8                 objection, all other parties have fourteen days from the date the objection is filed
 9                 to file a response. If any party files a response to an objection, the Court will
10                 issue a ruling on the objection.
11
     IT IS SO ORDERED.
12

13
       Dated:     April 22, 2021                               /s/
14                                                        UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
